 423302 NLRB No. 70LETTER CARRIERS (POSTAL SERVICE)1283 NLRB 644.2NLRB v. Postal Service, 827 F.2d 548 (9th Cir. 1987), denying enf. andremanding Postal Service (Dalton), 279 NLRB 40 (1986). Subsequently, theUnited States Court of Appeals for the Sixth Circuit issued an opinion declin-
ing to enforce a Board order regarding checkoff revocation in a similar PostalService case. See NLRB v. Postal Service, 833 F.2d 1195 (6th Cir. 1987), de-nying enf. of Postal Service (Huber), 280 NLRB 1439 (1986).National Association of Letter Carriers, AFL±CIO(United States Postal Service) and Marvin Hill.Case 10±CB±4823(P)March 29, 1991SUPPLEMENTAL DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFTAND
DEVANEYOn April 14, 1987, the National Labor RelationsBoard issued its Decision and Order in this proceed-
ing.1The Board found that the Respondent violatedSection 8(b)(1)(A) of the Act by refusing to honor em-
ployee Marvin Hill's resignation from the Respondent
and the revocation of his dues-checkoff assignment
where his checkoff assignment was in consideration of
union membership.After filing an application for enforcement of itsOrder with the United States Court of Appeals for the
Eleventh Circuit, the Board filed a motion to remand
this case for further consideration in light of an inter-
vening decision by the United States Court of Appeals
for the Ninth Circuit denying enforcement of a Board
order based on a violation nearly identical to the viola-
tion found in the instant case.2On January 19, 1988,the court granted the Board's motion.On February 16, 1988, the Board notified the partiesof its decision sua sponte to reconsider its original De-
cision and Order and that they could file statements of
position with the Board on remand. The General Coun-
sel and the Respondent filed statements of position.Thereafter, on remand from the Ninth Circuit, theBoard issued its decision in Postal Service (Dalton),302 NLRB No. 50 (Mar. 29, 1991), in which it recon-
sidered the issue of the effect of an employee's res-
ignation from union membership upon his dues-check-
off authorization under the Postal Reorganization Act
(PRA). Giving the ``plain meaning'' to the words of
section 1205(a) of the PRA, and using legislative his-
tory and prior governing authority for guidance, the
Board concluded that, unlike Section 302 of the Labor
Management Relations Act, the PRA requires a period
of checkoff irrevocability. As the Board stated, ``[t]his
means that although an employee of the Postal Service
may resign union membership at any time, the em-
ployee cannot at the same time effectively revoke his
or her checkoff unless the checkoff revocation occurs
outside the periods of irrevocability mandated by the
PRA and specified by the terms of the checkoff.'' Id.,
slip op. at 8. Accordingly, it is not a violation of anemployee's Section 7 rights for the Postal Service orlabor organizations representing postal employees to
continue to give postresignation effect to a dues-check-
off authorization if the checkoff revocation is not made
within the prescribed time periods for revocation.Applying these principles to the instant case, we re-affirm our conclusion that the Respondent violated
Section 8(b)(1)(A) of the Act by refusing to give im-
mediate effect to Hill's request to resign from the
Union. See Machinists Local 1414 (Neufeld Porsche-Audi), 270 NLRB 1330 (1984). We reverse, however,our previous finding that the Respondent violated the
Act by refusing to honor Hill's request to revoke his
dues-checkoff authorization. As the undisputed facts of
this case reveal, the Respondent and the Postal Service,
at all relevant times, have been parties to a collective-
bargaining agreement which, in accordance with sec-
tion 1205(a) of the PRA, provides for a dues-checkoff
procedure whereby employees who choose to become
members of the Respondent and to have their dues ob-
ligations fulfilled through the checkoff procedure, sign
a checkoff authorization (Form 1187) which obligates
them to remain subject to the checkoff for a full 1-year
period, and for successive 1-year periods thereafter, al-
lowing only for a 10-day open period each year prior
to the anniversary date of the checkoff's execution to
revoke it. Hill executed Form 1187 in November 1984
and tried to revoke it in June 1986. Under the plain
meaning of section 1205(a), Hill's attempted checkoff
revocation was clearly outside the permissible revoca-
tion period and therefore it was not unlawful for the
Respondent to refuse to accept it. Accordingly, we dis-
miss this complaint allegation.AMENDEDCONCLUSIONSOF
LAW1. The United States Postal Service is subject to thejurisdiction of the National Labor Relations Board by
virtue of 39 U.S.C. §1209.
2. The Respondent is a labor organization as definedin Section 2(5) of the Act.3. By refusing to honor employee Marvin Hill's res-ignation from the Union, the Respondent violated Sec-
tion 8(b)(1)(A) of the Act.4. The aforesaid unfair labor practice is an unfairlabor practice affecting commerce within the meaning
of Section 2(6) and (7) of the Act.AMENDEDREMEDYHaving found that the Respondent has engaged inand is engaging in the unfair labor practice described
above, we shall order it to cease and desist and to take
certain affirmative action necessary to effectuate the
purposes of the Act. 424DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3If this Order is enforced by a judgment of a United States court of appeals,the words in the notice reading ``Posted by Order of the National Labor Rela-
tions Board'' shall read ``Posted Pursuant to a Judgment of the United States
Court of Appeals Enforcing an Order of the National Labor Relations Board.''ORDERThe Respondent, National Association of Letter Car-riers, Dunwoody, Georgia, its officers, agents, and rep-
resentatives, shall1. Cease and desist from
(a) Restraining and coercing employees by refusingto permit them to resign their union membership.(b) In any like or related manner restraining or co-ercing employees in the exercise of the rights guaran-
teed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Post at its facility in Dunwoody, Georgia, copiesof the attached notice marked ``Appendix.''3Copies ofthe notice, on forms provided by the Regional Director
for Region 10, after being signed by the Respondent's
authorized representative, shall be posted by the Re-
spondent immediately upon receipt and maintained for
60 consecutive days in conspicuous places including
all places where notices to members are customarily
posted. Reasonable steps shall be taken by the Re-
spondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(b) Notify the Regional Director in writing within20 days from the date of this Order what steps the Re-
spondent has taken to comply.ITISFURTHERORDERED
that the complaint is dis-missed insofar as it alleges unfair labor practices not
found herein.APPENDIXNOTICETOMEMBERSPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
restrain and coerce employees by re-fusing to permit them to resign their union member-
ship.WEWILLNOT
in any like or related manner restrainor coerce you in the exercise of the rights guaranteed
you by Section 7 of the Act.NATIONALASSOCIATIONOF
LETTERCARRIERS, AFL±CIO